201 F.2d 890
Harold S. ACKERMANv.C. Howard HOOK and W. W. Miller, Individually and Doing Business as a Copartnership Under the Name and Style of Hook & Miller, John A. McCance, R. O. Graffius and Hook & Ackerman, Inc.; Harold S. Ackerman and Hook & Ackerman, Inc., Appellants.
No. 10860.
United States Court of Appeals Third Circuit.
Argued January 22, 1953.
Decided February 6, 1953.

Appeal from the United States District Court for the Eastern District of Pennsylvania; William H. Kirkpatrick, Judge.
Harry Price, New York City (Matthew Sidney Biron, Philadelphia, Pa., on the brief), for Harold S. Ackerman and Hook & Ackerman.
William B. Jaspert, Pittsburgh, Pa., for C. Howard Hook and W. W. Miller, ind. and d/b/a Hook & Miller, and for R. O. Graffius.
Before GOODRICH, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The judgment of the district court in this case will be affirmed for the reasons set out by Judge Kirkpatrick in his opinion in that court, 109 F.Supp. 933.